Dear Mr. Casey:
This letter is written in response to your request as to whether the Governor should call a recall election for the Honorable Enoch W. Hayes, School Board Member District Ten (10) of Jefferson Davis Parish.
The attached certificate from the Honorable Lorraine Richard, Registrar of Voters, Parish of Jefferson Davis states:
      *  1,084 persons constituted the total number of qualified electors of School Board District Ten (10)
      *  360 of the persons whose signatures and addresses appeared on said petition were qualified electors of School Board District Ten (10).
According to R.S. 18:1300.2:
      "This petition shall be signed by a number of the electors of the voting area as will in number  equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned."
The requirements of R.S. 18:1300.2 were not met since the petition seeking the recall of Honorable Enoch W. Hayes, School Board Member District Ten (10) of Jefferson Davis Parish contained the signatures of only 33.21 percent of the number of the total electors of the voting area for which the recall election was petitioned.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ANGIE ROGERS LaPLACE Assistant Attorney General